UPON A REHEARING EN BANC
This cause was reviewed on rehearing en banc, and upon consideration of the argument of counsel and the entire record in this case, the judgments of the trial court rendered on February 23, 1996 are affirmed without opinion by an equally divided court. Judges Baker, Benton, Bray, Overton and Bumgardner voted to reverse the judgments of the trial court. Chief Judge Fitzpatrick and Judges Coleman, Willis, Elder and Annunziata voted to affirm said judgments. Accordingly, the opinion previously rendered by a panel of this Court on August 26, 1997 is withdrawn and the mandate entered that date is vacated. See Hebden v. Commonwealth, 25 Va.App. 448, 489 S.E.2d 245 (1997). The appellant shall pay to the Commonwealth of Virginia thirty dollars damages.
This order shall be published and certified to the trial court.